Citation Nr: 0901629	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  03-25 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease of the right hand.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and May 2004 rating 
decisions of the RO that, in pertinent part, denied the 
veteran's application to reopen a previously denied claims of 
entitlement to service connection for degenerative joint 
disease of the cervical spine and right hand, denied 
entitlement to service connection for headaches, and denied 
service connection for an acquired psychiatric disability, to 
include PTSD and depression.  The veteran filed timely 
appeals of these determinations to the Board.

In this regard, the Board notes that the veteran was 
previously denied service connection in a June 1996 rating 
decision for traumatic arthritis, to include degenerative 
joint disease of the cervical spine and right hand.  The 
veteran did not appeal this decision and it became final.  

In August 1997 and June 2001, the veteran filed claims of 
entitlement to service connection for residuals of a neck 
injury, arthritis of the neck, headaches, and arthritis of 
the right hand.  These claims were denied by the RO in August 
2002.  The veteran filed a timely disagreement with respect 
to these decisions.  

In June 2003, the veteran filed a claim of entitlement to 
service connection for PTSD and depression.  These claims 
were denied by a May 2004 rating decision.  The veteran filed 
a timely appeal of these decisions as well.  

In March 2008, the RO continued a 10 percent evaluation for 
residuals of fifth finger fracture and changed the diagnosis 
to traumatic arthritis, status post injury of ring finger and 
fracture of little finger of right hand.  The veteran's claim 
of entitlement to service connection for degenerative joint 
disease of the right hand remained denied.

In September 2008, the veteran was afforded a personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of these proceedings has been associated with the 
veteran's claims file. 

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine, and entitlement to service connection for headaches 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to an innocently acquired psychiatric 
disorder in service or during the one year presumptive period 
thereafter.  

2.  Depression is not shown to be due to any documented event 
or incident of the veteran's period of active service.  

3.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat and there are no service records or 
other supporting documents corroborating the occurrence of 
the veteran's alleged in-service stressful experience; the 
veteran also has not provided sufficient information for VA 
to make any additional attempts to independently corroborate 
any such experience. 

4.  In a June 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the right hand; the same month, 
the veteran was notified of this decision and of his 
appellate rights, but did not appeal this determination and 
the decision became final.  

5.  The evidence added to the record since the June 1996 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

6.  Degenerative joint disease of the right hand is shown as 
likely as not to be secondary to the veteran' service-
connected residuals of right fifth finger fracture.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2008).  

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2008).  

3.  Subsequent to the final June 1996 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for degenerative joint disease of the 
right hand.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

4.  By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative joint disease of the 
right hand is secondary to his service-connected residuals of 
right fifth finger fracture.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

With respect to the veteran's application to reopen his 
previously denied claim of entitlement to service connection 
for degenerative joint disease of the right hand, the Board 
notes that this legislation has been considered.  However, 
because the action taken hereinbelow is favorable to the 
veteran, further discussion of VCAA is not required at this 
point.  

With respect to the veteran's psychiatric claim, the Board 
notes that the veteran, by way of letters dated in August 
2003, August 2004, and March 2006, was furnished notice of 
the type of evidence needed in order to substantiate his 
claims, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also generally informed that he should send to VA 
evidence in his possession that pertains to the claims and 
advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, a VA examination, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  New and material evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after June 1996 consists 
of medical treatment records, the veteran's testimony before 
the Board, January 2006 and February 2008 VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claim.  

Of particular significance are the findings of the January 
2006 and February 2008 VA examiners indicating that the 
veteran has degenerative joint disease of the right hand and 
premature arthritis of other bones of the right hand, in 
addition to the previously fractured fourth and fifth digits.  
These examiners also indicated that it is at least as likely 
as not that the arthritis of the right hand is related to the 
veteran's service-connected fracture of the right fifth 
finger.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the June 1996 RO decision 
and, when considered with previous evidence of record, 
relates to unestablished facts necessary to substantiate the 
veteran's claim and raises a reasonable possibility of 
substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen the 
claim of service connection for degenerative joint disease of 
the right hand is granted.  

III.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as psychoses, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  In 
addition, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  An acquired psychiatric disability, to include PTSD and 
depression.

With respect to PTSD, the Board notes that in June 1999, 
revised regulations concerning PTSD were published in the 
Federal Register, which reflected the decision of the Court 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  The changes to 
38 C.F.R. § 3.304(f) were made effective the date of the 
Cohen decision.  Service connection for PTSD requires (1) 
medical evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen.  

In the present case, the veteran has asserted that service 
connection is warranted for current psychiatric disability 
encompassing depression and PTSD.  

During his September 2008 testimony before the Board, the 
veteran testified that his current disorder was etiologically 
related to his in-service experiences including walking past 
the morgue on a daily basis and sometimes being able to see 
dead bodies and autopsies, along with the smell and 
chemicals, being berated by a drill sergeant after falling 
and passing out in boot camp, seeing dead and wounded 
soldiers after an incident during field exercises, and being 
involved in a motor vehicle accident and seeing a person 
ejected from the car that was hit.  He also reported that 
during service, he was assaulted in an NCO club on station in 
Belgium where was he playing music as a disc jockey.  He 
reported when he went into the bathroom he was struck in the 
face and then he fell to the floor and was kicked in the head 
several times.  He testified that went to his apartment and 
stayed there for three days and then eventually received 
treatment for headaches at the hospital.  he was presently 
receiving treatment for PTSD and depression.  

The veteran's service medical records do not indicate any 
psychiatric complaints or treatment during service.  There is 
also no indication of any psychiatric disability within one 
year of service.  

After service, the evidence of record shows a diagnosis of a 
treatment for substance abuse in 1989.  In later years the 
veteran has been diagnosed with and treated for PTSD and 
depression.  These treatment notes indicate complaints of 
stressors in service similar to those stated elsewhere in the 
veteran's claims file, but none of these records indicate 
that the veteran's claims file or service records were 
examined in connection with the diagnoses or treatment.  

In order to determine whether the veteran has depression or 
PTSD and, if so, whether such conditions are related to his 
active service, the veteran was afforded a VA examination 
dated in April 2004 in connection with his claims.  The 
examination request indicated that the veteran's claims file 
was sent for review by the examiner and the examiner noted 
the veteran's personal, medical, service history for the 
record.  The veteran's service stressors were also noted.  
After examining the veteran, the examiner diagnosed the 
veteran with substance dependence in remission, alcohol 
dependence in remission, and depression, mild.  He was 
assigned a GAF score of 60.  With respect to the veteran's 
diagnoses, the examiner noted the veteran's stated stressors 
and indicated that the veteran did not meet the criteria for 
a diagnosis of PTSD.  The examiner also did not link the 
veteran's mild depression with his military service.    

VA outpatient treatment records dated from August 2002 to May 
2007 include mental health treatment notes noting diagnoses 
of PTSD and depression.  A January 2005 treatment show shows 
that he reported constantly flashing back to seeing dead 
bodies in the morgue while stationed in Belgium.  He also 
reported that he was in a car accident while in Belgium in 
which he hit a vehicle and the person fell out of the car.  
He indicated that he did not know if the person was killed 
but it was constantly on his mind and he had flashbacks to 
this incident.  In December 2003, he reported experiencing 
flashbacks to seeing blood of soldiers and the stench of 
decaying bodies.  In July 2003, he reported intrusive 
thoughts and flashbacks triggered by sounds, sights and 
smells that act as a reminder of Vietnam war experiences.  

Based on the foregoing, the Board finds that the veteran's 
claim of service connection for an acquired psychiatric 
disability must be denied.  

With respect to PTSD, the Board notes that the April 2004 VA 
examiner, that examined the veteran and his claims file in 
connection with the claim, did not find that the veteran met 
the criteria for a diagnosis of PTSD.  In this regard, the 
Board notes that other physicians have diagnosed the veteran 
with PTSD but there is no indication that those physicians 
related PTSD to the reported stressors.  In addition, there 
is no indication that these physicians had the benefit of a 
review of the veteran's claims file in connection with their 
diagnoses.  

The diagnosis of PTSD show in the treatment records 
notwithstanding, the Board finds that this claim must 
nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor actually occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

The veteran's service personnel records reflect that he was 
in Germany for February 1979 to September 1981 and Belgium 
from January 1982 to May 1985.  During that time he served as 
a hospital food service cook.  The veteran's DD-214 does not 
reflect any awards or decorations typically associated with 
combat.  

The record includes no objective evidence that verifies the 
occurrence of in service stressful experiences as claimed by 
the veteran.  Neither the service personnel record nor the 
service medical records show that the veteran was involved in 
the auto accident as reported.  The service medical records 
shows that the veteran was treated for a right hand injury in 
August 1980 and it was noted that he was involved in an 
altercation  three days earlier.  An entry three days later 
noted that the veteran injured the right hand when he hit 
someone's head with his fist.  A April 1984 Record of 
Proceedings under Article 15 indicated that the veteran had 
assaulted another service member with his closed fist at a 
club in January 1984.  However, the veteran has reported that 
he was hit in the face and then kicked about the head, neck 
and body.  Such injuries are not shown to have been incurred 
in the service medical records.  The service personnel 
records shows that the veteran punished for assaulting 
someone, but there is no evidence in the record to 
corroborate his story regarding being beaten in the 
nightclub.  The Board further notes that the veteran has not 
submitted credible evidence to otherwise support the 
occurrence of the claimed in-service stressors.

Accordingly, while the veteran has been diagnosed with PTSD, 
as indicated in VA outpatient treatment records,, such 
diagnosis is based on an account of unverified stressors 
reported by the veteran.  See Moreau, 9 Vet. App. at 396 
(credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence).  The fact remains that, in this 
case, there is no verified or verifiable stressor to support 
the claim.

As there is no credible evidence that any claimed stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the Board must conclude that the criteria 
for service connection for PTSD are not met, and that the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of- the-doubt 
doctrine.  However, absent any credible evidence to establish 
that a stressor sufficient to support a diagnosis of PTSD 
occurred-an essential criterion to establish the claim-that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

With respect to the veteran's depression, the Board finds 
that, while the veteran has been diagnosed with this 
disability, neither the April 2004 VA examiner nor the 
veteran's treatment records indicate that this condition had 
its onset in service.  And there is no indication of 
depression in service or for many years thereafter. 

In making these determinations, the Board also notes that, as 
a lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In this case, the preponderance of the evidence is against 
the veteran's claim of service connection for an innocently 
acquired psychiatric disability, to include PTSD and 
depression.  According, on this record, the appeal must be 
denied.  




B.  Degenerative joint disease of the right hand.

The veteran next contends that service connection is 
warranted for degenerative joint disease of the right hand.

The medical evidence in this case consists primarily of VA 
examinations dated in January 2006 and February 2008.  

The January 2006 examiner, after examining the veteran's 
right hand, diagnosed the veteran with post traumatic 
degenerative joint disease of the right hand and status post 
fracture of the right 5th metacarpal.  The veteran was noted 
to have chronic pain involving the right hand likely due to 
post traumatic joint disease.  This examiner stated that 
"[i]n my opinion, it is at least as likely as not that the 
claimed degenerative joint disease/chronic pain of the right 
hand is due to the result of his service-connected fracture 
5th finger, right hand.  It is not uncommon to develop 
degenerative changes after an injury/fracture."

The veteran was also examined by VA in February 2008 in 
connection with his claim.  The veteran was noted to have a 
history of fracture of the right fourth and fifth finger in 
service.  After examination, the veteran was indicated to 
have premature arthritis of the right hand.  The examiner 
also indicated that "[i]t is at least as likely as not that 
the arthritis of the hand is related to the fracture of the 
right fourth and fifth digits."
  
Following a careful review of the record, and resolving all 
reasonable doubts in the veteran's favor, the Board concludes 
that service connection for degenerative joint disease of the 
right hand is warranted in this case.  Here, the Board notes 
that two separate VA examiners have indicated a connection 
between the veteran's degenerative joint disease of the right 
hand and his service-connected residuals of right 5th finger 
fracture.  Service connection for this condition is warranted 
on this record.  



ORDER

1.  Service connection for an acquired psychiatric 
disability, to include PTSD and depression, is denied.

2.  Service connection for degenerative joint disease of the 
right hand is granted.


REMAND

For the reasons set forth below, the veteran's application to 
reopen his cervical spine claim and his claim of entitlement 
to service connection for a headaches disability must be 
remanded for additional development and adjudication.  

First, with respect to the veteran's headache claim, the 
veteran testified that he was treated in service for 
headaches.  Here, the Board notes that the veteran's service 
medical records indicate that the veteran was treated on 
multiple occasions in service for headaches.  In February and 
March 1983, the veteran was noted to be treated for 
headaches, and in February 1984, the veteran was treated for 
adverse effects of Elavil which was indicated to have caused 
headaches, nausea, vomiting, and dizziness.  A March 1984 
treatment note indicated that headaches were being caused by 
Elavil, and the veteran was advised to use Motrin for 
headaches.  This condition was noted to be resolved as of 
March 2, 1984.  

At the hearing before the Board, the veteran stated that he 
has had headaches since service, and the veteran's current 
medical records indicate current treatment for a headache 
disability.  The veteran, however, has not been afforded a VA 
examination in connection with this claim. 

Upon remand, the Board finds that the veteran should be 
afforded a VA examination in connection with his claim of 
entitlement to service connection for a headache disability.  

Next, the Board notes that the veteran has not been afforded 
VCAA notification with respect to this cervical spine and 
headache claims.  

When a veteran files a claim with VA, VA is required to 
assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 U.S.C.A. 
§ 3.159(c).  This assistance requires, in part, that VA 
specifically inform the veteran and his representative 
regarding:  (1) information and evidence not of record that 
is necessary to substantiate the claim; (2) information and 
evidence that VA will seek to provide; and (3) information 
and evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, in 
March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This case 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.   

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also notes that the United States Court of Appeals 
for the Federal Circuit, in Mayfield v. Nicholson, 444 F. 
3rd. 1328 (2006), found that appropriate VCAA notice must be 
affirmatively provided by VA prior to the initial 
adjudication of a claim and may not be inferred from 
subsequent discussions or information that may have been 
provided to the veteran in a rating decision, statement of 
the case or supplemental statement of the case.  Id.  In 
Mayfield v. Nicholson, 449 F. 3rd 1317 (2007), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) reaffirmed principles set forth in earlier Federal 
Circuit and United States Court of Appeals for Veterans 
Claims (Court) cases in regard to the necessity of both a 
specific VCAA notification letter and an adjudication of the 
claim at issue following that letter.   See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Finally, the Board notes that any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

In this case, while the veteran was provided VCAA notice 
with respect to other claims pending before VA and sent 
letters indicating that VA would assist the veteran in 
obtaining evidence necessary to support such claims, the 
veteran's claims file does not indicate that the veteran or 
his representative has been issued notification of the 
effect of VCAA on his application to reopen his cervical 
spine claim or his claim of entitlement to service 
connection for headaches, or what VA would do pursuant to 
VCAA to assist him with respect to these claims.  

The Board therefore concludes that this matter should be 
remanded so that the veteran may be afforded proper notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), to also 
include notice that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if the claim is granted and an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Finally, the Board finds that the veteran should be afforded 
an opportunity to update his claims file with any additional 
records relevant to his claims that have not been associated 
with the veteran's claims file.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain outstanding 
VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 
38 C.F.R. § 3.159(c).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  As regards 
the claim to reopen, the RO should 
explain that the veteran must submit new 
and material evidence to reopen the 
previously denied claims, define new and 
material evidence, and explain how to 
establish entitlement to service 
connection for the claim disability, 
noting the reasons for the prior final 
denial of the claim.  The letter should 
also explain the evidence needed to 
substantiate the claim of entitlement to 
service connection for headaches.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if 
any, VA will attempt to obtain on his 
behalf.  In addition, the RO should send 
the veteran a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his neck and for headaches.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any headache disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to: 

(a).  Does the veteran have a current 
headache disability?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a headache disability, did 
such disorder have its onset during 
his period of active service, or was 
such disability caused by any incident 
that occurred during such active 
service?

In offering these opinions, the examiner 
should comment on the veteran's service 
medical records, post-service treatment 
records, and the veteran's testimony 
before the Board.  Specifically, the 
examiner should comment on the March 1984 
treatment note indicating that headaches 
were being caused by Elavil and a March 
2, 1984 treatment note indicating that 
the headaches were resolved.

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, the RO should 
readjudicate the issues on appeal, in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should furnish to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity for 
response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J.  ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


